 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDNorthMemorialMedical CenterandMetropolitanEmergency Medical Technicians Association,Peti-tioner.Case 18-RC-10612May 28, 1976DECISION ON REVIEW AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOOn September 24, 1975, the Regional Director forRegion 18 issued a Decision and Direction of Elec-tion in the above-entitled proceeding in which hefound appropriate a separate unit of emergency med-ical technicians, including ambulance drivers andambulance stewards, employed by the Employer atitsnonprofit health care institution in Minneapolis,Minnesota Thereafter, in accordance with Section102 67 of the National Labor Relations Board Rulesand Regulations, Series 8, as amended, the Employerfiled a timely request for review of the RegionalDirector's decision, together with a supporting brief,on the grounds,inter aha,that in making his unitfinding he departed from precedent The AmericanHospital Association, as anamacus curiae,filed astatement in support of the request for reviewOn October 29, 1975, the National Labor Rela-tions Board by telegraphic order granted the requestfor review and stayed the election pending decisionon review Thereafter, the Employer filed a brief onreview and a request for oral argument Theamicusalso filed a brief on reviewPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has considered the entire record in thiscase, including the Employer's brief on review andtheamicusbrief,' and makes the following findingsThe Employer and theamicuscontend that thePetitioner's requested unit confined to emergencymedical technicians (EMT's) is inappropriate underthe Board's unit policy established for health careinstitutions and that the Regional Director, in reach-ing his contrary finding, erred in giving controllingweight to a history of bargaining for such employeesin a separate unit They argue that this bargaininghistory is entitled to less than controlling weight be-cause the provisions of Minnesota law,2 within theframework of which the bargaining relationshiparose, are in basic conflict with the policies of theiThe Employer's request for oral argument is hereby denied as the recordand briefs adequately presentthe issuesand the positions of the parties2Minn Stat § 179 35, et seqNational Labor Relations ActWe find merit inthese contentionsThe Employer operates a nonprofit health care fa-cility referred to as an "acute, short-term, generalcare hospital " Its ambulance service, a subsection ofits transportation department, is under the supervi-sion of a transportation officer and his assistant 3 Theservice employs about 24 EMT's (12 ambulance driv-ers and 12 stewards) who operate five ambulancesout of three locations a main station at the hospitalitself and two section stations in Brooklyn Park andWayzata, Minnesota The Wayzata location has oneambulance and operates 24 hours a day, 7 days aweek The Brooklyn Park location has two ambu-lances, but one is used merely as a backup unit Thatstation operates around the clock 4 days a week, and18 hours per day 3 days a week There is one ambu-lance driver and one steward stationed at each sec-tion station during all hours of operation EMT'sgenerally work five 8-hour shifts per week but canwork up to 16 hours (two 8-hour shifts in succession)They do not rotate from one shift to another, butsome are scheduled to work at the various locationsRequests for ambulances generated by the policeand private citizens are received by the dispatchingcontrol center located near the hospital's switch-board and relayed to the proper station Two-wayradio contact is maintained between the dispatcherand the various ambulancesThe ambulance drivers and stewards perform es-sentially the same functions They receive 16 hours ofstandard first aid training, 53 hours of advanced firstaid training, as well as a coronary care course whichconsists of 21 hours of classwork and 20 to 30 hoursof clinical work Additionally, to qualify as EMT'stheymust receive another 81 hours of instructionfrom the in-service training subdepartment of thenursing administration Furthermore, each employeeis currently undergoing a paramedic course at Hen-nepin County General Hospital consisting of 160hours of classwork and from 60 to 80 hours of clini-cal work EMT's are not licensed, registered, or certi-fied as suchEMT's are qualified to give initial and advancedfirst aid to patients who are to be transported to thehospital They control any bleeding, open an airway,perform splinting and backboard functions, and gen-erally attempt to stabilize the patient for the trip tothe hospital If the initial diagnosis indicates a cardi-ac problem, they usually attach an electrocardio-graph machine which they have in their vehicle Thismachine transmits the rhythm of the patient's heartto the emergency room of the hospital where it is3The Employermaintains vehicles usedby hospitalpersonnel for homevisitsmeetings, and general pickupand deliveryas well as the ambulances224 NLRB No 28 NORTH MEMORIAL MEDICAL CENTER219monitored by a doctor who will in turn direct thedriver or steward via two-way radio communicationsin regard to drugs to be administered or other actionsto be taken Furthermore, drivers and stewards canstart an intravenous device on their own motion andhave acquired training to initially treat severe burns,traumatic bleeding, and low blood pressure They arealso trained in childbirth proceduresEMT's maintain constant radio contact with thedispatcher and have a direct telephone line to emer-gency room physicians They come in contact withnurses and physicians in the emergency room whenthey bring patients into the hospital and when calledin to start "IV's" on emergency room patients Theyalso have occasional contact with a variety of otherhospital employees when called to restrain violentpatients in the psychiatric unit or to help lift a patientfrom the floor Additionally, when EMT's are sched-uled to work at the main station in the hospital theyeat in the same cafeteria facilities used by other hos-pital employeesWhen the hospital's transportation departmentwas founded in 1961, the Employer voluntarily rec-ognized Taxicab, Livery, Ambulance and VendingDrivers,AlliedSalesDrivers,Helpers, and InsideEmployees Union, Local 958, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, referred to hereinas Local 958, as collective-bargaining representativeof the EMT's Sometime prior to the execution of themost recent 2-year contract, which expired October31, 1975, Local 958 was succeeded by Teamsters Lo-cal 792 In the negotiation of their 2-year contracts in1967, 1969, and 1973, the Employer and Local 958were unable to reach agreement and were required tosubmit their disputes to compulsory arbitration, pur-suant to the provisions of the Minnesota CharitableHospitals Act which prohibit strikes, work stoppages,and lockouts Further, at the time their 1971 contractwas negotiated, there were mandatory wage andprice controls in force On March 10, 1975, pursuantto a deauthorization election in Case 18-UD-76, Lo-cal 792's authority to negotiate a union-securityagreement for the EMT's was rescinded Local 792did not intervene in the instant proceeding and hasfileda disclaimer of interest in representing theEMT's or participating in any election which mightbe directed None of the labor organizations current-ly representing other units of the Employer's employ-ees seeksto represent the EMT's 44Various labor organizations represent employees in a number of sepa-rate collective bargaining units such as nonprofessional employees in anumber of classifications, RN's LPN s, watch and maintenance employees,radiological technologists and instructors and registered pharmacistsMostof the technicians and technologists employed by Employer including e gWe conclude that perpetuation of the unit ofEMT's which has been represented by Teamsters Lo-cal 792 and its predecessor would not be warrantedThe Regional Director's reliance on the bargaininghistory to support his contrary finding is misplacedFor while bargaining history is relevant in determin-ing the appropriateness of a unit, it is not the solefactorUnder the circumstances herein, we find it isnot controllingWe believe that the present case is distinguishablein several respects fromSt Joseph Hospitalswhereinwe indicated a reluctance to disturb bargaining unitswhich have been established by mutual agreement ofthe parties and in which there have been long histo-riesof continuous and harmonious collective bar-gainingWe note at the outset that the bargaining history inthis case took place under the Minnesota statutewhich permitted the formation of fragmented unitssuch as the one sought herein 6 This is in sharp con-trast with the principal thrust of the legislative histo-ry of the health care amendments of the Act, admon-ishing the Board to avoid undue proliferation ofbargaining units in the health care industry IIn providing a format for organizing nongovern-mental nonprofit hospital employees in Minnesota,theMinnesota statute simultaneously deprived theparties of resort to economic power in the form ofstrike and lockout Thus, successive and disruptivework stoppages were neither a possibility nor athreatInstead, industrial peacewas maintainedthrough the imposition of mandatory arbitration toresolve contractual disputesUnder this statutoryscheme, the bargaining history in the unit heresought was something less than harmonious In ac-cordance with the provisions of state law, arbitrationwas required to settle three out of seven contractsbetween the Employer and the Teamsters, includingthemost recent agreement, expiring October 31,1975 8 Now that the parties are governed by Federallaw, the statutory peace-keeping mechanism whichsubstantially contributed to any former appearanceof stability has been eliminated 9 Moreover, while theunit sought is identical to that represented by theTeamsters since 1961, the parties currently before themedical technologists, laboratoryassistants,cyto-technologists tissue tech-nicians record techniciansmedical technicians, OR technicians dentaltechniciansoccupational therapy technicians, respiratory therapists andtechnicians, and EEG technicians, are currently unrepresented5St Joseph Hospital & Medical Center et al219 NLRB 892 (1975)6Note the large number of separate units currentlyin existence at theEmployer s facility7See, eg,Mercy Hospital of Sacramento, Inc,217 NLRB 765 (1975)Compare InRe State of Minnesota, et al,219 NLRB 1095 (1975)8As noted earlier, one of the four remaining contracts reached throughbargaining was negotiated in the face of mandatory wage and price controts9 See In ReState of Minnesota et al, supra 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard are not the same parties who have met at thebargaining table in the past Thus, at least one ele-ment of continuity, namely, the identity of the labororganization, has changed Based on the foregoing,we see little to be gained in perpetuating what ap-pears to us to be a relatively small splinter group as abargaining unitAs for the composition of the unit sought, we viewthe interest of the EMT's as too closely linked withthose of other hospital employees to justify findingthat they constitute a separate appropriate unit forcollective-bargaining purposes under the ActWhilethe EMT's have separate immediate supervision andsomewhat different working conditions, these factorsare outweighed, in our opinion, by the fact that theyperform medical functions closely integrated withthose performed at the hospital and frequently inconjunction with other hospital employees 10 Fur-thermore, there are other hospital employees whodrive the hospital's vehicles which are maintained bythe transportation departmentUpon the foregoingfacts, and with the above considerations in mind, wefind the requested unit to be inappropriateAccordingly, we shall dismiss the instant petition 11ORDERIt is hereby ordered that the petition herein be, andithereby is, dismissedMEMBER FANNING, dissentingIdissent from my colleagues' conclusion that theemergency medical technicians interest is too closelylinked with that of other hospital employees to justifya finding that they constitute a separate appropriateunit for collective-bargaining purposesLike the Regional Director, I find that the request-ed unit of EMT's, including ambulance drivers andstewards, is an appropriate unit because these em-ployees possess a community of interest separate anddistinct from the broader interest which they sharewith other hospital employees The ambulance driv-ers and stewards are separately supervised, work dif-ferent hours than other hospital employees, and arepaid on the basis of separate wage rate classifica-tionsThe unit employees operate five ambulancesfrom three different locations including a main sta-10Compare E HKoester Bakery Co Inc136NLRB 1006 (1962)Among the factors to which the Board gives great weight in determiningwhere the predominant interests of truckdrivers lie are the extent to whichtheir driving duties are integrated with those of plant employees whetherthey perform plant functions in addition to their driving duties and thefrequency of their contacts with plant employees1As no labor organization seeks to represent the EMT s on any otherbasiswe neednot-and do not-in this proceeding determine whether theymust be represented as part of a service and maintenance unit or whetherthey may be included ina unitof technical employeestionat the hospital and two section stations inBrooklyn Park and Wayzata, Minnesota At Brook-lyn Park, the Employer parks its ambulance in thevolunteer fire station and the EMT's use the firestation'smeeting room as their quartersWhile inWayzata, the ambulance is parked in a garage be-hind a florist shop and the EMT's quarters are in anoffice inside the garage This evidence indicates thatthe unit employees have distinctive working condi-tionsAlthough the EMT's are dispatched for ambulanceservice from a common switchboard located at thehospital, they have little contact with other hospitalemployees The only significant contact evidencedoccurs when the EMT's interact with doctors andnurses while bringing patients into the emergencyroom There is no evidence of job transfers betweenunit employees and other job classifications in thehospitalAs indicated by the numerous hours of specializedtraining outlined in the majority opinion, the unitemployees are highly skilled and perform sophisticat-ed tasks during the course of the drive to the hospital,such as open airways, deliver babies, and give ad-vanced first aidIn short, the EMT's are required to do that whichis necessary to stabilize a patient for the ride to thehospital In addition to the extensive training re-quired of unit employees, they are also required tohave chauffeurlicensesThe majority, in finding a unit of EMT's to beinappropriate, not only ignores the evidence of theirsingular homogeneous community of interest, butalso places no importance upon the fact that theEMT's have been represented separate and apartfrom other hospital employees for 14 years Since1961, the Employer has voluntarily recognized andbargained with the collective-bargaining representa-tive of the EMT's without ever having challenged orquestioned the appropriateness of the EMT's unitThe majority disregards the bargaining history and inthe process fails to follow the established Board poli-cy not to invalidate, as inappropriate, historically es-tablished units unless required to do so by the dic-tates of the Act or other compelling circumstances 12Without citing precedent, my colleagues circum-vent the Board's explicit policy statements inSt Jo-seph Hospital & Medical Center, et al13 that it is reluc-tant to disturb bargaining units in the health careindustry which have been mutually agreed upon bythe partiesIn attempting to distinguish StJosephHospital12Si Joseph Hospital & Medical Center et al219 NLRB 892 (1975)TheGreat Atlantic & Pacific Tea Company Inc153 NLRB 1549 (1965)HarveyRussel,145 NLRB 1486 1488 (1964)13 219 NLRB 892,supra NORTH MEMORIAL MEDICAL CENTER221from the subject case by emphasizing the fact thatthe petitioning Union is not the same union that hasbeen representing the EMT's, my colleagues appar-ently judge the importance to be given bargaininghistory on the continuity of the bargaining represen-tative rather than the continuity of the unit for 14consecutive yearsAlso, my colleagues deemphasizethe importance of the EMT's 14 years of separaterepresentation merely because the collective bargain-ing was governed by the Minnesota statute whichprohibits strikes and lockouts Regardless of the stat-ute under which bargaining took place, the fact re-mains that the Employer did recognize for 14 yearsthat the EMT's possess a distinct community of in-terest and bargained with them separate and apartfrom other hospital employees without challengingthe appropriateness of the unit For this reason, Ibelieve the majority errs in relying onIn Re Minne-sota, supra,because there the issue was not the signif-icance of bargaining history, but rather whether theMinnesota labor statute substantially departed fromthe statutory scheme of the Act such that the cessionof jurisdiction over nonprofit hospitals to the State ofMinnesota was inappropriateFurther, the majority relies on the fact that theidentity of the bargaining representative has changedas a basis for denying the EMT's the right to contin-ued separate representation As the EMT's were dis-satisfiedwith the way the Teamsters representedthem, they, on March 10, 1975, voted to rescind theauthority of Teamsters Local 792 to negotiate aunion-security agreement In my view there is everyreason not to penalize continued separate representa-tion of these employees simply because they exer-cised their statutory right of deauthorization To benoted is the fact that Local 792 has disclaimed inter-est in representing the EMT'sIn essence, the majority's position is that the non-profit hospital amendment's admonishment to avoidundue proliferation in the health care industry man-dates that the Board ignore traditional unit criteriaand the relevance of a 14-year bargaining history inwhich the employees were represented separate andapart from other hospital employees As the majorityhas not cited one iota of evidence to indicate thatCongress so intended the Board to revolutionize itsunit considerations in the health care industry, I relyon well-established Board principles and find thatthe totality of the evidence clearly indicates that theemployees sought enjoy a singular homogeneouscommunity of interest apart from all others There-fore, I would direct an election